DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed July 14, 2022, has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAGEURA et al., U.S. Pub. 2017/0358798.
With respect to claim 1, KAGEURA teaches a positive electrode active material (cathode; [0026]) for a nonaqueous electrolyte secondary battery (lithium secondary battery; [0026])  comprising a lithium nickel composite oxide represented by composition formula (1): LibNi1-aM1aO2, where M1 represents at least one kind of element selected from transition metal elements other than Ni, group 2 elements, and group 13 elements (Li[Lix(NiaCobMncMd)1-XO2 ; [0028])), 0.01 < a < 0.5, and 0.85 < b < 1.05 (0 < x < 0.1, 0.7<a<1, 0<b<0.2, 0<c<0.2, 0<d<0.1, a+b+c+d=1, and M is at least one metal element selected from the group consisting of Fe, Cr, Ti, Mg, Al, Zr, Ca, Sc, V, Cr, Cu, Zn, Ga, Ge, Sr, Y, Zr, Nb, Mo, Tc, Ru, Rh, Pd, Ag, Cd, In and Sn; [0028]), and having a specific surface area in a range of 0.5 m2/g to 2.05 m2/g (surface area of 0.1 m2/g  to 1.0 m2/g ; [0016]).  With respect to claim 2, a lithium amount of a lithium compound present on a surface of the lithium nickel composite oxide is 0.10% by mass or less with respect to the total amount of the lithium nickel composite oxide (no additional lithium compound is present on the surface; [0028]).  With respect to claim 3, a moisture content of the lithium nickel composite oxide powder is 0.2% by mass or less (no water content; Example 1; [0148] – [0151]).  With respect to claim 4, the composition formula (1) is a composition formula (2): LibNii1-x-y-zCoxAlyM2zO2, where M2 represents at least one kind of element selected from a group of Mn, Ti, Ca (Li[Lix(NiaCobMncMd)1-XO2 ; [0028]; where M may be Ti or Ca; [0028]).  
With respect to claims 6-7, the lithium amount is a mass ratio of lithium to the lithium nickel composite oxide determined by adding the lithium nickel composite oxide to solution to make a slurry, after which an amount of alkali content in the slurry is found by titration with acid using pH of the slurry as an index, and then performing lithium conversion from the amount of alkali content (claim 6); and  the acid used for the titration is at least one selected from a group consisting of hydrochloric acid, sulfuric acid, nitric acid, and organic acid (claim 7) a process limitations in a product claim.   “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, so long as the product of the prior art is the same as that of the claims, the limitations are satisfied. Here, the lithium nickel composite oxide taught by KAGEURA is the same as the instant claims. With respect to claim 16,  KAGEURA teaches a nonaqueous electrolyte secondary battery comprising a positive electrode [0100], a negative electrode [0100], a separator interposed between the positive electrode and the negative electrode [0100], and a nonaqueous electrolyte, [0100].
Although KAGEURA teaches a lithium nickel composite oxide, the reference does not teach or suggest the stoichiometric values 0.01 < a < 0.5, and 0.85 < b < 1.05 (claim 1); and a carbon content of 0.08% by mass or less with respect to a total amount of the lithium nickel composite oxide (claim 1); stoichiometric values: 0.85 < b < 1.05, 0.05 < x < 0.30, 0.01 < y < 0.1, 0 < z < 0.05 (claim 4); the carbon content is in a range of 0.01% by mass to 0.04% by mass (claim 5).
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the stoichiometric values 0.01 < a < 0.5, and 0.85 < b < 1.05, in the lithium nickel composite oxide of KAGEURA, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to stoichiometric values:  0.85 < b < 1.05, 0.05 < x < 0.30, 0.01 < y < 0.1, 0 < z < 0.05  (claim 4); it would have been obvious to employ in the lithium nickel composite oxide of KAGEURA, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to a carbon content of 0.08% by mass or less with respect to a total amount of the lithium nickel composite oxide (claim 1);  the carbon content is in a range of 0.01% by mass to 0.04% by mass (claim 5) KAGEURA teaches a carbon content of 5%, thus "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722